Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/835,928 filed on 03/31/2020 and the response to election/ restriction filed 07/26/2022.
Claims 1-20 are currently pending; claims 1, 17, and 20 are independent claims; claim 20 is non-elected; claims 1-19  have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2018.  This restriction requirement  is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020, 07/01/2020, 10/21/2020, 11/05/2020, 01/25/2021, 02/18/2021, 03/18/2021, 04/22/2021, 05/20/2021, 06/17/2021, 10/05/2021, 01/04/2022, 02/02/2022, 03/15/2022, 04/13/2022, 06/15/2022, 07/18/2022, and 08/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Austin (US9977909), filed December 17, 2015.
Regarding claim 1, Austin discloses a method comprising: receiving, by a first computing device, content for display, the first computing device associated with a first user (Austin, col. 15, lines 56-61, display data received at the computing device if the display data is provided by a web page);
responsive to a determination that the content for display includes at least one item of sensitive information, adjusting, by the first computing device, at least one display attribute of the at least one item of sensitive information (Austin, col. 15, lines 62-65, determine that second and third fields of the plurality of fields are associated with the security feature, col. 16, lines 17-23, obscure second information in the second field and third information); and 
displaying, by the first computing device, the at least one item of sensitive information with the adjusted at least one display attribute (Austin, col. 16, lines 17-23, obscure second information in the second field and third information, blacking out the information, etc., FIG. 2B).  
Regarding claim 16, Austin discloses the method of claim 1, wherein the at least one item of sensitive information is associated with a first display attribute, the method further comprising: responsive to a determination that the content for display includes at least one item of sensitive information, displaying, by the first computing device, the at least one item of sensitive information with the first display attribute on a mobile computing device associated with the first user (Austin, col. 19, lines 21-44, selectively obscure information, use of portable/ mobile).
Regarding claim 17, Austin discloses a non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process comprising (Austin, col. 7, lines 14-34, computer-readable medium, software instructions, processor):
receiving content for display, the content for display requested by a user (Austin, col. 15, lines 56-61, display data received at the computing device if the display data is provided by a web page); and 
responsive to a determination that the content for display includes at least one item of sensitive information, adjusting at least one display attribute of the at least one item of sensitive information (Austin, col. 15, lines 62-65, determine that second and third fields of the plurality of fields are associated with the security feature); and 
causing displaying of the at least one item of sensitive information with the adjusted at least one display attribute (Austin, col. 16, lines 17-23, obscure second information in the second field and third information, blacking out the information, etc., FIG. 2B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Sharifi (US20180285592), filed March 31, 2017.
Regarding claim 2, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein the at least one item of sensitive information is associated with a first font size and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second font size, the second font size being different than the first font size.  
However, in an analogous art, Sharifi discloses wherein the at least one item of sensitive information is associated with a first font size and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second font size, the second font size being different than the first font size (Sharifi, paragraph 0037, information obscured / obfuscated/ concealed by dimming display or adjusting a font (e.g., reducing font size, changing the color, changing font type); paragraph 0069, obfuscation level determined for each portion of the information; obfuscation levels employ techniques to blur text, replace characters with placeholder characters, changing a font (e.g. size, color, type, or other attribute), dimming a screen, increasing the speed of audio data, replacing audible words with a generic audible tone, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharifi with the method/ non-transitory computer readable medium of Austin to include wherein the at least one item of sensitive information is associated with a first font size and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second font size, the second font size being different than the first font size. 
One would have been motivated to provide users with the benefits of being provided with selective display or obscuring private information in a mobile or other computing device (Sharifi: paragraphs 0001 and 0002).
Regarding claim 4, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein the at least one item of sensitive information is associated with a first font color and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second font color, the second font color being different than the first font color.  
However, in an analogous art, Sharifi discloses wherein the at least one item of sensitive information is associated with a first font color and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second font color, the second font color being different than the first font color (Sharifi, paragraph 0037, information obscured / obfuscated/ concealed by dimming display or adjusting a font (e.g., reducing font size, changing the color, changing font type); paragraph 0069, obfuscation level determined for each portion of the information; obfuscation levels employ techniques to blur text, replace characters with placeholder characters, changing a font (e.g. size, color, type, or other attribute), dimming a screen, increasing the speed of audio data, replacing audible words with a generic audible tone, etc.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharifi with the method/ non-transitory computer readable medium of Austin to include wherein the at least one item of sensitive information is associated with a first font color and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second font color, the second font color being different than the first font color. 
One would have been motivated to provide users with the benefits of being provided with selective display or obscuring private information in a mobile or other computing device (Sharifi: paragraphs 0001 and 0002).
Regarding claim 18, Austin discloses the non-transitory machine-readable medium of claim 17.
Austin does not explicitly disclose wherein the at least one display attribute includes one of a font size, a font color, opacity, alpha blending, or a zoom percentage.  
However, in an analogous art, Sharifi discloses wherein the at least one display attribute includes one of a font size, a font color, opacity, alpha blending, or a zoom percentage (Sharifi, paragraph 0037, information obscured / obfuscated/ concealed by dimming display or adjusting a font (e.g., reducing font size, changing the color, changing font type); paragraph 0069, obfuscation level determined for each portion of the information; obfuscation levels employ techniques to blur text, replace characters with placeholder characters, changing a font (e.g. size, color, type, or other attribute), dimming a screen, increasing the speed of audio data, replacing audible words with a generic audible tone, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sharifi with the method/ non-transitory computer readable medium of Austin to include wherein the at least one display attribute includes one of a font size, a font color, opacity, alpha blending, or a zoom percentage. 
One would have been motivated to provide users with the benefits of being provided with selective display or obscuring private information in a mobile or other computing device (Sharifi: paragraphs 0001 and 0002).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Sharifi (US20180285592), filed March 31, 2017, and further in view of Walker (US20100275267), published October 28, 2010.
Regarding claim 3, Austin and Sharifi disclose the method of claim 2.
Austin and Sharifi do not explicitly disclose wherein the second font size is based on a proximity of a second user to the first computing device.  
However, in an analogous art, Walker discloses wherein the second font size is based on a proximity of a second user to the first computing device (Walker, paragraph 0070, third zone 444c with detected other person causes second level of security and/or privacy such as by reducing the text size of the font).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin and Sharifi to include wherein the second font size is based on a proximity of a second user to the first computing device. 
One would have been motivated to provide users with the benefits of preventing other people from viewing user information (Walker: paragraph 0069).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Walker (US20100275267), published October 28, 2010.
Regarding claim 5, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein the at least one item of sensitive information is associated with a first zoom percentage and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the Page 65 of 70Atty. Docket No.: CITRIX-019PUS Client Docket No.: 19-0197-US01/MRT at least one item of sensitive information to a second zoom percentage, the second zoom percentage being different than the first zoom percentage.  
However, in an analogous art, Walker discloses wherein the at least one item of sensitive information is associated with a first zoom percentage and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the Page 65 of 70Atty. Docket No.: CITRIX-019PUS Client Docket No.: 19-0197-US01/MRT at least one item of sensitive information to a second zoom percentage, the second zoom percentage being different than the first zoom percentage (Walker, paragraph 0070, reducing the text size of the font). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin to include wherein the at least one item of sensitive information is associated with a first zoom percentage and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the Page 65 of 70Atty. Docket No.: CITRIX-019PUS Client Docket No.: 19-0197-US01/MRT at least one item of sensitive information to a second zoom percentage, the second zoom percentage being different than the first zoom percentage. 
One would have been motivated to provide users with the benefits of preventing other people from viewing user information (Walker: paragraph 0069).
Regarding claim 6, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that a second user is physically proximate the first computing device.
However, in an analogous art, Walker discloses wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that a second user is physically proximate the first computing device (Walker, third zone 444c with detected other person causes second level of security and/or privacy such as by reducing the text size of the font).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin to include wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that a second user is physically proximate the first computing device. 
One would have been motivated to provide users with the benefits of preventing other people from viewing user information (Walker: paragraph 0069).
Regarding claim 7, Austin and Walker disclose the method of claim 6.  Walker discloses wherein determining that the second user is physically proximate the first computing device comprises determining whether a second computing device associated with the second user is physically proximate the first computing device (Walker, paragraph 0069, another person detected by another device in communication with the hotspot 410).  The motivation is the same as that of the claim from which this claim depends.

Regarding claim 8, Austin and Walker disclose the method of claim 6.  Walker discloses wherein determining that the second user is physically proximate the first computing device includes use of image capture (Walker, paragraph 0035, camera to provide image data to analyze positions taken by  various customers in proximity).  The motivation is the same as that of the claim from which this claim depends.




Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Walker (US20100275267), published October 28, 2010.
Regarding claim 9, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information.
However, in an analogous art, Hamzy disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information (Hamzy, paragraph 0037, inactive window containing confidential information is obscured by replacement image; hiding sensitive information; paragraph 0019, hiding sensitive information during periods of inactivity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin to include wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of obscuring sensitive or confidential information (Hamzy: paragraph 0002).
Regarding claim 19, Austin discloses the non-transitory machine-readable medium of claim 17.
Austin does not explicitly disclose wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining that the user is no longer interacting with the displayed at least one item of sensitive information.
However, in an analogous art, Hamzy discloses wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information (Hamzy, paragraph 0037, inactive window containing confidential information is obscured by replacement image; hiding sensitive information; paragraph 0019, hiding sensitive information during periods of inactivity).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Walker with the method/ non-transitory computer readable medium of Austin to include wherein adjusting the at least one display attribute of the at least one item of sensitive information is responsive to determining, by the first computing device, that the first user is no longer interacting with the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of obscuring sensitive or confidential information (Hamzy: paragraph 0002).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Walker (US20100275267), published October 28, 2010, and further in view of Koshy (US20210049280), filed August 12, 2019.
Regarding claim 10, Austin and Walker disclose the method of claim 9.
Austin and Walker do not explicitly disclose wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes use of facial recognition.
However, in an analogous art, Koshy discloses wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes use of facial recognition (Koshy, paragraph 0093, sensitive information is not displayed in the absence of an authorized user, mobile information handling system, paragraph 0094, face recognition).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Koshy with the method/ non-transitory computer readable medium of Austin and Walker to include wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes use of facial recognition. 
One would have been motivated to provide users with the benefits of handling security threats including by protecting data (Koshy: paragraphs 0089, 0093, 0094).
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Walker (US20100275267), published October 28, 2010.
Regarding claim 11, Austin and Walker disclose the method of claim 9.
Austin and Walker do not explicitly disclose wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is no longer proximate the displayed at least one item of sensitive information.  
However, in an analogous art, Koshy discloses wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is no longer proximate the displayed at least one item of sensitive information (Moles, paragraph 0033, monitor position of cursor on display, cursor positioned on or near sensitive information implies monitoring also occurs when cursor is no longer proximate to the sensitive information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moles with the method/ non-transitory computer readable medium of Austin and Walker to include wherein determining that the first user is no longer interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is no longer proximate the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of preventing the display of sensitive information on the screen of a data processing device (Moles: paragraph 0001).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Yuan (WO2015120677), filed June 6, 2014.
Regarding claim 12, Austin discloses the method of claim 1.
Austin does not explicitly disclose and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second display attribute, the method further comprising:  Page 66 of 70Atty. Docket No.: CITRIX-019PUS Client Docket No.: 19-0197-US01/MRT determining that the first user is interacting with the displayed at least one item of sensitive information; and displaying the at least one item of sensitive information with the first display attribute.  
However, in an analogous art, Yuan discloses wherein the at least one item of sensitive information is associated with a first display attribute and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second display attribute, the method further comprising:  Page 66 of 70Atty. Docket No.: CITRIX-019PUS Client Docket No.: 19-0197-US01/MRT determining that the first user is interacting with the displayed at least one item of sensitive information; and displaying the at least one item of sensitive information with the first display attribute (Yuan, 2nd page, lines 3, 20, 25-50, facial recognition, reducing font size, protect private information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yuan with the method/ non-transitory computer readable medium of Austin to include wherein the at least one item of sensitive information is associated with a first display attribute and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second display attribute, the method further comprising:  Page 66 of 70Atty. Docket No.: CITRIX-019PUS Client Docket No.: 19-0197-US01/MRT determining that the first user is interacting with the displayed at least one item of sensitive information; and displaying the at least one item of sensitive information with the first display attribute. 
One would have been motivated to provide users with the benefits of protecting privacy-sensitive information using a camera (Yuan: first page, abstract).
Regarding claim 13, Austin and Yuan disclose the method of claim 12.  Yuan discloses wherein determining that the first user is interacting with the displayed at least one item of sensitive information includes use of facial recognition (Yuan, 2nd page, lines 3, 20, 25-50, facial recognition, reducing font size, protect private information).  The motivation is the same as that of the claim from which this claim depends.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Yuan (WO2015120677), filed June 6, 2014, and further in view of Milstein (US20150281446), filed March 24, 2015.
Regarding claim 14, Austin and Yuan disclose the method of claim 12.
Austin and Yuan do not explicitly disclose wherein determining that the first user is interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is proximate the displayed at least one item of sensitive information.  
However, in an analogous art, Milstein discloses wherein determining that the first user is interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is proximate the displayed at least one item of sensitive information (Milstein, paragraph 0046, hovering a pointer device, such as a cursor, over a field of sensitive information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Milstein with the method/ non-transitory computer readable medium of Austin and Yuan to include wherein determining that the first user is interacting with the displayed at least one item of sensitive information includes determining that a cursor of a pointing device is proximate the displayed at least one item of sensitive information. 
One would have been motivated to provide users with the benefits of protecting sensitive information (Milstein: paragraph 0002).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US9977909), filed December 17, 2015, in view of Yoshioka (JP2012198658), published October 18, 2012.
Regarding claim 15, Austin discloses the method of claim 1.
Austin does not explicitly disclose wherein the at least one item of sensitive information is associated with a first display attribute and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second display attribute, the method further comprising: responsive to a print command, displaying, by the first computing device, a print preview displaying the at least one item of sensitive information with the first display attribute.
However, in an analogous art, Yoshioka discloses wherein the at least one item of sensitive information is associated with a first display attribute and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second display attribute, the method further comprising: responsive to a print command, displaying, by the first computing device, a print preview displaying the at least one item of sensitive information with the first display attribute (Yoshioka, 5th page, lines 40-46, print instruction, print preview, confidential data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yoshioka with the method/ non-transitory computer readable medium of Austin to include wherein the at least one item of sensitive information is associated with a first display attribute and adjusting the at least one display attribute of the at least one item of sensitive information comprises adjusting the at least one item of sensitive information to a second display attribute, the method further comprising: responsive to a print command, displaying, by the first computing device, a print preview displaying the at least one item of sensitive information with the first display attribute. 
One would have been motivated to provide users with the benefits of reducing inconvenience of user’s operations when activating a preview function (Yoshioka: first page, abstract).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439